NOT FOR PUBLICATION
                          UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY

RICARDO VARELA, on behalf of himself
and those similarly situated,                        Civil Action No. 18-17196 (SDW) (LDW)

                             Plaintiff,
                 v.                                  ORDER
PEE DEE MEDICAL COLLECTION
SERVICES, MCLEOD HEALTH, and JOHN
DOES 1 TO 10,
                                                     May 21, 2019
                             Defendants.

WIGENTON, District Judge.

       Before this Court is Magistrate Judge Leda Dunn Wettre’s (“Judge Wettre”) Report and

Recommendation (“R&R”), dated May 6, 2019, which recommends that Defendants Pee Dee

Medical Collection Services and McLeod Health’s (collectively, “Defendants”) Motion to Dismiss

(ECF No. 12) be denied. No objections to the R&R were filed.

       This Court has reviewed the reasons set forth by Judge Wettre in the R&R and the other

documents in this matter. Based on the foregoing, and for good cause shown, it is hereby

       ORDERED that the R&R of Judge Wettre (ECF No. 24) is ADOPTED as the conclusions

of law of this Court.

       SO ORDERED.

                                                   s/ Susan D. Wigenton, U.S.D.J.

Orig: Clerk
cc:   Parties
      Magistrate Judge Wettre
